DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 27-48 are pending in the application, with claims 27-28, 30, 32-33, 42, and 44 amended; and new claim 48 added.
Response to Arguments
 	Applicants’ 10/22/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to independent claim 27, Applicants assert on page 8 that Callus does not teach or suggest the new limitation that the applicator comprises a slot formed in a proximal end portion of a wall of the applicator, with the slot sized to align the pulling strip of the proximal end portion of the hood like element and allow passage of the pulling strip through the wall of the applicator.  	This is not persuasive, as upon further search and consideration, with the claim amendments necessitating any new grounds of rejection, the combination of Callus and Zhao teaches or suggest this limitation, and where Zhao and not Callus was cited in the prior Office Action to provide the pulling strip and slot or groove in a portion of a wall of the applicator (7/22/33 Office Action, p.6). 	In particular, Zhao teaches a system for applying a stoma cover over a stoma of a user, the system comprising a releasable stoma cover 1/2/3 comprising a hood like element 1 with a hood like element 1/3 having proximal and distal ends in longitudinal direction FIg.4 annotated above (as ostomy protective sleeve to protect and seal the stoma where the system comprises a hood like stoma cover as sleeve body 1 with opening as entrance formed by annular sleeve 3 as a sealing and protective sleeve Fig.4 p.5,ll.4-24 of translation, e.g., as provided with the 7/11/22 Office Action); 	wherein the proximal end portion as a closed end (adjacent 3 Fig.4, the closed end portion defined by Applicants’ specification as a narrowing end that may be open, e.g., closed distal end 36 with opening at 28 Fig. 2A, Applicants’ spec: p.20,ll.8-9;23) of the hood-like element 1 Fig.4 comprises a pulling strip 2a/b (fastener 2a/b p.5,ll.5,10-13) configured to reduce the size of the stoma entrance 3 when the pulling strip 2a/b is pulled and with a slot (as slot openings through hood like element 3 Fig.4)  through which the pulling strip 2a/b of the hood-like element 3 and allow passage of the pulling strip 2b through the wall of the applicator (where pulling strip 2a/2b is pulled through the slot openings in 3  to tighten to seal around stoma during cleaning, removal, or replacement of ostomy cover (Fig.4 annotated above p.5,ll.4, to p.6,ll.21 of translation as attached); 	in order to  tighten the pulling strip/fastener 2 to seal the cover 1 over the stoma Fig.4;p.4,ll.5-24 and to protect the stoma during ostomy removal, cleaning, or replacement (Fig.4 p.5,ll.4, to p.6,ll.21 of translation as attached).	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hood/sleeve of Callus with the pulling strip/fastener of Zhao, and one of skill would have been motivated to do so, in order to tighten the pulling strip/fastener to seal the cover over the stoma and to protect the stoma during ostomy removal, cleaning, or replacement.

	Applicants argue the same limitations for the remaining claims as presented above.


Claim Objections
 	The claims are objected to for the following informalities: 	In claim 27, lines 9-10, “the distal end portion configured is a closed end” should be, e.g., “the distal end portion has a closed end”. 	In claims 45 and 47, line 2, “packaging” should be “package” (as amended in claim 44).
 	Appropriate correction is suggested.
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
	Claims 27-48 are rejected under 35 U.S.C. 103 as being unpatentable over Callus (GB 2425482 A1) in view of Zhao (CN 204181773 U; with DialogTM English machine translation).
	As to independent claim 27, Callus teaches a system for applying a stoma cover over a stoma of a user (as stoma cover/sock as waterproof one-piece barrier with an applicator, the cover/sock designed to cover stoma and protect surrounding skin while changing ostomy wafer/pouch Fig.1-6; p.1,2nd para),  the system comprising: 

    PNG
    media_image1.png
    408
    325
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    197
    256
    media_image2.png
    Greyscale
  	an applicator 7 (plastic tube applicator 7 for applying stoma cover/sock 2 over and around the stoma Fig.4-5; p.2,ll.3-6); and  	a stoma cover 1/2/3 (stoma sock 1 with tube/cover portion 2 and flange 3 Fig.2-6 p.1,para.3-11), comprising:  		a hood-like element 2/3 (hood as flexible, stretchable, cover portion 2; with flange 3 Fig.2-6; p.1,para.3-11) comprising a proximal end portion (flange 3 with central opening for cover portion 2 Fig.2;p.1,para.3-11) and a distal end portion (top of cover 2 Fig.2-3) and defining a generally longitudinal direction between the proximal end portion 3 and the distal end portion 2 (Fig.2-3 p.1,para.3-11),  		the proximal end portion 3 of the hood-like element 2/3 is adjustable at least in a direction transverse to the longitudinal direction to reduce a size of a stoma entrance located at a proximal end portion of the stoma cover (where flexible cover 2 and flange 3 with stoma opening at proximal end portion Fig.2 are stretched and then released by applicator to be capable of contracting to fit over and reduce the size of the stoma opening and cover stoma p.1,para.3,ll.1-2;p.3;para.2,ll.2-7), and  		the distal end portion (top of sock 2 Fig.2-3) has a closed end (as portion covering stoma protrusion p.1,para.3,ll.2-3);  	wherein the applicator 7 is configured to receive and hold the proximal end portion of the hood-like element 2/3 in an expanded disposition to allow the hood-like element 2/3 to be disposed over [[the]] a stoma of the user (opening of 3 for stoma); and wherein the applicator 7 is adapted to release the proximal end portion (3 with opening) of the hood-like element 2/3 to place the stoma cover 2/3 over the stoma of the user (where flexible cover 2 and flange 3 with stoma opening are stretched to a larger size/diameter and then released by applicator to reduce size/diameter to fit over and 
    PNG
    media_image3.png
    238
    369
    media_image3.png
    Greyscale
cover stoma while staying in place p.1,para.3,ll.1-2;p.3;para.2,ll.2-7); and  	wherein the applicator 7 comprises a slot formed in a proximal end portion of a wall of the applicator 7, Fig.4. 	 Callus does not teach all of the combination of wherein the proximal end portion of the hood-like element comprises a pulling strip configured to reduce the size of the stoma entrance when the pulling strip is pulled, and wherein the applicator comprises a slot in a proximal end portion of a wall of the applicator; and with the slot sized to align with the pulling strip of the proximal end portion of the hood-like element and allow passage of the pulling strip through the wall of the applicator.


    PNG
    media_image4.png
    252
    472
    media_image4.png
    Greyscale
 	However, Zhao teaches a system for applying a stoma cover over a stoma of a user, the system comprising a releasable stoma cover 1/2/3 comprising a hood like element 1 with a hood like element 1/3 having proximal and distal ends in longitudinal direction FIg.4 annotated above (as ostomy protective sleeve to protect and seal the stoma where the system comprises a hood like stoma cover as sleeve body 1 with opening as entrance formed by annular sleeve 3 as a sealing and protective sleeve Fig.4 p.5,ll.4-24 of translation, e.g., as provided with the 7/11/22 Office Action); 	wherein the proximal end portion as a closed end (adjacent 3 Fig.4, the closed end portion defined by Applicants’ specification as a narrowing end that may be open, e.g., closed distal end 36 with opening at 28 Fig. 2A, Applicants’ spec: p.20,ll.8-9;23) of the hood-like element 1 Fig.4 comprises a pulling strip 2a/b (fastener 2a/b p.5,ll.5,10-13) configured to reduce the size of the stoma entrance 3 when the pulling strip 2a/b is pulled and with a slot (as slot openings through hood like element 3 Fig.4)  through which the pulling strip 2a/b of the hood-like element 3 and allow passage of the pulling strip 2b through the wall of the applicator (where pulling strip 2a/2b is pulled through the slot openings in 3  to tighten to seal around stoma during cleaning, removal, or replacement of ostomy cover (Fig.4 annotated above p.5,ll.4, to p.6,ll.21 of translation as attached); 	in order to  tighten the pulling strip/fastener 2 to seal the cover 1 over the stoma Fig.4;p.4,ll.5-24 and to protect the stoma during ostomy removal, cleaning, or replacement (Fig.4 p.5,ll.4, to p.6,ll.21 of translation as attached).	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hood/sleeve of Callus with the pulling strip/fastener of Zhao, and one of skill would have been motivated to do so, in order to tighten the pulling strip/fastener to seal the cover over the stoma and to protect the stoma during ostomy removal, cleaning, or replacement.
 	As to claim 28, Callus teaches wherein the proximal end portion 3 of the hood- like element 2/3 comprises a resilient component, and the resilient component provides for a first size of the stoma entrance in the expanded disposition to be bigger than a second size of the stoma entrance in a non-expanded disposition (where flexible cover 2 and flange 3 as resilient component  with stoma opening are stretched to a larger size/diameter as a first size in expanded disposition and then released by applicator to reduce size/diameter as a second size in non-expanded disposition to fit over and cover stoma while staying in place p.1,para.3,ll.1-2;p.3;para.2,ll.2-7).

 	As to claims 29-32, 34-38, and 48, Callus does not teach wherein: 	(as per claim 29)  the resilient component comprises an elastic thread; 	(as per claim 30) the resilient component is integrated in the proximal end portion of the hood-like element; 	(as per claim 31) the pulling strip is configured to prevent the size of the stoma entrance from re-expanding;  	(as per claim 32) the pulling strip is integrated in the proximal end portion of the hood-like element; 	(as to claim 34) the hood-like element comprises two or more materials; 	(as to claim 35) the hood-like element comprises a moisture absorbing material; 	(as to claim 36) the hood-like element comprises a non-woven material, a moisture absorbing material and a moisture impermeable material; 	(as to claim 37) the moisture absorbing material comprises one or more materials selected from a group comprising open-celled polyurethane foam, cotton wool material, fleece material of cellulose fibers and/or combinations thereof; 	(as to claim 38) a moisture absorption capacity of the moisture absorbing material is adapted to be in a range of 0-100 ml;.and 	(as per claim 48) wherein, when the pulling strip is pulled through the slot formed in the wall of the applicator, the proximal end portion of the hood-like element is reduced 
    PNG
    media_image4.png
    252
    472
    media_image4.png
    Greyscale
in size prior to removal of the applicator from the stoma cover. 	However, Zhao teaches that the comprises (as per claim 28) a resilient component 3/2b (annular sleeve 3 comprising inner ring portion 2(b) of pulling strip/fastener 2a p.5,ll.10), which provides for a first size of the stoma entrance in the expanded disposition to be bigger than a second size of the stoma entrance in a non-expanded disposition (where pulling strip/fastener 2a shrinks the resilient component/annular sleeve 3 from a bigger expanded disposition to a non-expanded disposition Fig.4,p.5,ll.18-24); wherein:	(as per claim 29)  the resilient component 2b/3 comprises an elastic thread (as ribbon, rope, threads of inner ring portion 2b within annular sleeve 3 that are necessarily elastic as stretchable Fig.4,p.5,ll.18-24,10-13); 	(as per claim 30) the resilient component 2b/3 is integrated in the proximal end portion of the hood-like element 1/2/3 (where  annular sleeve 3 at the proximal end portion of hood/guard body 1, FIg.4 p.5,ll.10-13); 	(as per claim 31) the pulling strip 2a is configured to prevent the size of the stoma entrance from re-expanding (Fig.4; p.5,ll.10-24); and 	(as per claim 32) the pulling strip 2a is integrated in the proximal end portion of the hood-like element 1/2/3 (where  annular sleeve 3 and pulling strip 2a is integrated with the proximal end portion of hood/guard body 1, FIg.4 p.5,ll.10-13); 	(as to claim 34) the hood-like element comprises two or more materials (p.5,ll.14,18); 	(as to claim 35) the hood-like element comprises a moisture absorbing material (rope or thread p.5,ll.18-19); 	(as to claim 36) the hood-like element comprises a non-woven material (polyethylene p.5,ll.14); a moisture absorbing material (rope or thread p.5,ll.18-19) and a moisture impermeable material (polyethylene p.5,ll.14); 	(as to claim 37) the moisture absorbing material comprises cotton wool material (rope or thread p.5,ll.18-19); and 	(as to claim 38) a moisture absorption capacity of the moisture absorbing material is adapted to be in a range of 0-100 ml (rope or thread having same properties as claimed p.5,ll.18-19; MPEP 2112.01(I)/(II)); and 	(as per new claim 48) wherein, when the pulling strip is pulled through the slot formed in the wall of the applicator, the proximal end portion of the hood-like element is reduced in size prior to removal of the applicator from the stoma cover (where the pulling strip/fastener 2a, when pulled through the slot formed in the wall of the applicator, the  proximal end portion of the hood-like elements, as the resilient component/annular sleeve 3 is reduced in size prior to removal of the applicator from the stoma, as from a bigger expanded disposition to a non-expanded disposition Fig.4,p.5,ll.18-24).	in order to  tighten the pulling strip/fastener 2a to seal the cover 1 over the stoma Fig.4;p.4,ll.5-24 and to protect the stoma during ostomy removal, cleaning, or replacement (Fig.4 p.5,ll.4, to p.6,ll.21 of translation as attached).	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hood/sleeve and resilient component of Callus with the pulling strip/fastener 2a and resilient component 2b/3 of Zhao, and one of skill would have been motivated to do so, in order to tighten the pulling strip/fastener 2a and the resilient component 2b with the annular seal 3 to seal the cover/guard body 1 over the stoma and to protect the stoma during ostomy removal, cleaning, or replacement.

	As to claim 39, Callus teaches wherein the applicator 7 comprises an oblong element comprising a first end portion and a second end portion FIg.4, the oblong element defining an internal lumen between the first end portion and the second end portion Fig.4.

	As to claims 33 and 40-41, the combination of Callus and Zhao does not teach wherein: (as to claim 33) the hood-like element is biodegradable; (as per claim 40) an external shape of the applicator corresponds to a shape of a truncated pyramid; and (as per claim 41) the applicator 7 comprises a paper-based material. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hood/sleeve, applicator, and resilient component of Callus and/or Zhao to include biodegradable material, a pyramid shape, and a paper based material, and one of skill would have been motivated to do so, in order to be able to dispose of the stoma cover using a toilet that decomposes in the sewer system and to provide a pyramid shape that would facilitate using the applicator to attach and remove the stoma cover more easily as providing corners that facilitate expanding and contracting the stoma cover during attachment and removal.

	As to claim 42, Callus teaches wherein the second end portion of the oblong element is configured to be wider than the first end portion of the oblong element Fig.4, and wherein the second end portion is configured to receive and hold the proximal end portion of the hood-like element of the stoma cover in its expanded disposition (where flexible cover 2 and flange 3 as resilient component  with stoma opening are stretched to a larger size/diameter as a first size in expanded disposition and then released by applicator to reduce size/diameter as a second size in non-expanded disposition to fit over and cover stoma while staying in place p.1,para.3,ll.1-2;p.3;para.2,ll.2-7).

	As to claim 43, Callus teaches wherein the applicator 7 is configured to be deformable by finger-pressure to release the proximal end portion of the hood-like element 2/3 from the hold in the expanded disposition to provide for the hood-like element 2/3 of the stoma cover to be released from the applicator 7 (where flexible cover 2 and flange 3 with stoma opening are stretched to a larger size/diameter and then released by applicator to reduce size/diameter to fit over and cover stoma while staying in place, and vice versa p.1,para.3,ll.1-2;p.3;para.2,ll.2-7).

	As to claim 44, Callus teaches a kit of parts comprising the system of claim 27, and a package containing the system of claim 1 (as kit as providing collection of elements, as presented above).

	As to claim 45, Callus teaches wherein the kit further comprises a set of instructions for use provided with the packaging (where providing written material such as instructions are not considered for patentability; and where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  MPEP 2112.01(III)).

	As to claim 46, Callus teaches wherein the kit further comprises a plurality of stoma covers and a corresponding plurality of applicators (where a mere duplication of parts has no patentable significance unless a new and unexpected result is produced MPEP 2144.04 VI(B).).

	As to claim 47, Callus teaches wherein the applicator and the stoma cover are provided separated from each other in the packaging (where rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(I)C).

 Conclusion
  	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781